Citation Nr: 0605830	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1989 to 
October 1992, March 1994 to February 1995, and March to 
August 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA), Regional Office (RO), in St. Petersburg, Florida.  In 
an April 2004 decision, the Board denied the claim, and the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In an October 2005 Order, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (JMR).  To comply 
with the directives of the JMR, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Service medical records indicate that the veteran was treated 
at an aid station, during June 1990, for complaints of low 
back pain, reportedly occurring after he injured himself 
swinging a hammer.  Through his July 1999 application for 
disability benefits, he informed VA that he injured his low 
back and was treated at a field hospital, in Saudi Arabia, 
during February 1990.  He advised that he was assigned, at 
that time, to a unit he identified as the "15th Trans SUA," 
or possibly, "15th Trans SUV."  

The JMR states VA breached its duty to assist the veteran by 
apparently making only a single request for specific hospital 
records of the appellant's 1990 military medical treatment of 
his back.  See 38 C.F.R. § 3.159(c)(2) (2005).  Thus, on 
remand, further attempts are required to obtain any 
outstanding service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the exact title of the unit to 
which the veteran was assigned during his 
tour of duty, in 1990, in Saudi Arabia.  
Thereafter, contact the appropriate 
organizations, including National 
Personnel Records Center (NPRC), and ask 
for any additional service medical 
records pertaining to the veteran.  Any 
additional service medical records 
obtained from any organization should be 
associated with the claims file.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is remains 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

